Case: 13-60589      Document: 00512752894         Page: 1    Date Filed: 09/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60589
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 2, 2014
JUAN FERNANDO VILLALON-RODRIGUEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A029 327 003


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Fernando Villalon-Rodriguez, a native and citizen of Mexico, was
initially ordered removed in 2009 on the basis that he previously was convicted
of an aggravated felony and of two crimes involving moral turpitude that did
not arise out of a single scheme of criminal misconduct. In 2011, he returned
to the United States without authorization, and the Department of Homeland
Security determined that he was subject to removal through reinstatement of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60589     Document: 00512752894    Page: 2   Date Filed: 09/02/2014


                                 No. 13-60589

the 2009 order of removal. Villalon-Rodriguez filed a petition for review of the
reinstatement order.
      Reinstatement of a deportation order constitutes a final order and, thus,
a petition for review from that order must be filed within 30 days. See Ojeda-
Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002); 8 U.S.C. § 1252(b)(1).
A timely petition for review is a jurisdictional requirement. Stone v. INS, 514
U.S. 386, 405 (1995); see Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th
Cir. 2003).
      The record supports, and Villalon-Rodriguez does not dispute, that his
petition for review was filed more than 30 days after the reinstatement notice
was issued. Thus, his petition for review is untimely, and we lack jurisdiction.
See Stone, 514 U.S. at 386; Ojeda-Terrazas, 290 F.3d at 295; § 1252(b)(1).
      DISMISSED FOR LACK OF JURISDICTION; MOTION TO FILE
REPLY BRIEF OUT OF TIME DENIED.




                                       2